EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Brett Bostrom on 1/25/2022.
This application has been amended as follows:

Claim 2 has been replaced with
-- (Currently Amended) The method of claim 1, wherein the first configured monitoring duration is longer than the second configured monitoring duration, and wherein detecting the network activity indication signal includes detecting the network activity indication signal at a first time after the second configured monitoring duration has elapsed.--

Claim 13 has been replaced with
-- (Currently Amended) The method of claim 12, further comprising:
determining, by the wireless communication device, that the amount of time remaining is greater than the threshold, wherein the second configured --

Claim 16 has been replaced with
-- (Currently Amended) An apparatus comprising:
a processor configured to:
monitor for a downlink control message from a base station during a first configured monitoring duration; 
monitor for a network activity indication signal from the base station during the first configured monitoring duration; 
detect the network activity indication signal based on the monitoring of the network activity indication signal; 
switch, based on detecting the network activity indication signal, from the first configured monitoring duration to a second configured monitoring duration for the monitoring of the downlink control message; and
monitor, in response to detecting the network activity indication signal at a first time between an expiration of the second configured monitoring duration and an expiration of the first configured monitoring duration, for the downlink control message from the base station during a margin time beginning at an end of the second configured monitoring duration.--

Claim 26 has been replaced with
-- (Currently Amended) A method of wireless communication, comprising:

communicating, by the base station with the wireless communication device, a communication signal based on the configuration information at a first time between an expiration of the second configured downlink control message monitoring duration and an expiration of the first configured downlink control message monitoring duration; and
transmitting, by the base station to the wireless communication device during a margin time at which the wireless communication device is monitoring, the downlink control information, wherein the margin time begins at an end of the second configured downlink control message monitoring duration.--

Claim 29 has been replaced with
-- (Currently Amended) An apparatus comprising:
a transceiver configured to:
transmit to a wireless communication device, configuration information for switching from a first configured downlink control message monitoring duration to a second configured downlink control message monitoring duration; 
communicate, with the wireless communication device, a communication signal based on the configuration information at a first time between an 
transmit, to the wireless communication device during a margin time in which the wireless communication device is monitoring, the downlink control message, wherein the margin time begins at an end of the second configured downlink control message monitoring duration.--


REASONS FOR ALLOWANCE 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to an amendment/response filed 1/10/2022.
No claims have been cancelled.
No claims have been added. 
Claims 1-30 are currently pending.

AFCP 2.0
The examiner performed an updated search and/or completed additional consideration of the after final amendment within the time authorized for the pilot program. The result(s) of the updated search and/or completed additional consideration are: All of the rejections in the most recent final Office action are overcome and a Notice of Allowance is issued herewith.

Response to Arguments
Applicant’s amendments, as noted above and arguments, see pages 8-11, filed 1/10/2022, with respect to the rejection of claims 26, 27, 29 and 30 under 35 U.S.C. 102(a)(2) and claims 1-25 under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection has been withdrawn.

Allowable Subject Matter
Claim(s) 1-30 is/are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
A close reference, Dalsgaard et al. US 20150098452, teaches performing measurement in gaps (see para. 0044).
Examiner notes that the cited limitations are novel over the prior art in view of the entirety of the claim, not just the limitations presented alone. 
As per claim(s) 1-15, the cited prior art either alone or in combination fails to teach the combined features of:

monitoring, by the wireless communication device in response to detecting the network activity indication signal at a first time between an expiration of the second configured monitoring duration and an expiration of the first configured monitoring duration, for the downlink control message from the base station during a margin time beginning at an end of the second configured monitoring duration.

As per claim(s) 16-25, the cited prior art either alone or in combination fails to teach the combined features of:

monitor, in response to detecting the network activity indication signal at a first time between an expiration of the second configured monitoring duration and an expiration of the first configured monitoring duration, for the downlink control message from the base station during a margin time beginning at an end of the second configured monitoring duration.

As per claim(s) 26-28, the cited prior art either alone or in combination fails to teach the combined features of:

communicating, by the base station with the wireless communication device, a communication signal based on the configuration 
transmitting, by the base station to the wireless communication device during a margin time at which the wireless communication device is monitoring, the downlink control information, wherein the margin time begins at an end of the second configured downlink control message monitoring duration

As per claim(s) 29-30, the cited prior art either alone or in combination fails to teach the combined features of:

communicate, with the wireless communication device, a communication signal based on the configuration information at a first time between an expiration of the second configured downlink control message monitoring duration and an expiration of the first configured downlink control message monitoring duration; and 
transmit, to the wireless communication device during a margin time in which the wireless communication device is monitoring, the downlink control message, wherein the margin time begins at an end of the second configured downlink control message monitoring duration.

Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL K PHILLIPS whose telephone number is (571)272-1037.  The examiner can normally be reached on M-F 8am-10am, 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/Michael K Phillips/Examiner, Art Unit 2464